Citation Nr: 1513426	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  13-13 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for service-connected lumbar spine degenerative disc disease (hereinafter low back condition).

2.  Entitlement to an effective date earlier than April 27, 2009 for the grant of service connection for a low back condition.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1996 to February 2000.

These matters come from the Board of Veterans' Appeals (Board) from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The issue of entitlement to a disability rating in excess of 40 percent for a service-connected low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for a low back condition was originally denied in a September 2000 rating decision; the Veteran did not appeal.

2.  On April 27, 2009, VA received the Veteran's request to reopen his claim for service connection for a low back condition; in October 2010, the RO granted service connection for a low back condition and assigned an effective date of April 27, 2009.

3.  There was no formal or informal claim to reopen the previously denied claim for service connection received prior to April 27, 2009; the Veteran has not alleged that the RO made clear and unmistakable error in the September 2000 rating decision based on law or fact that existed in the record at that time.


CONCLUSION OF LAW

The criteria for an effective date prior to April 27, 2009, for the grant of service connection for a low back condition have not been met. 38 U.S.C.A. §§ 5107, 5110 (West. 2002 & Supp. 2012); 38 C.F.R. § 3.400  (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence necessary to substantiate the claim and the division of responsibilities in obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

With respect to the Veteran's assertion that he is entitled to an earlier effective date for the grant of service connection, the United States Court of Appeals for the Federal Circuit has held that once the underlying claim is granted, further notice as to downstream issues, such as the effective date, is not required. See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board finds that VA has substantially complied with the notice and assistance requirements and the Veteran shall not be prejudiced by a decision on the claim at this time.

II.  Entitlement to an Earlier Effective Date

The Veteran contends that the effective date for the grant of service connection for a low back condition should be September 8, 2000, the date of the previous rating decision that he did not appeal.  He contends that he was diagnosed with sciatica while on active duty and that if an MRI, in addition to an x-ray, had been taken in 2000, the claim would have been granted at that time.

Congress and VA have established the laws and regulations governing the assignment of effective dates, which clearly set forth the provisions for when an effective date for the grant of service connection may be.  The Board is bound by these laws and regulations.  See 38 C.F.R. § 19.5.  The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The effective date of an award of service connection is based upon a variety of factors, including date of claim, date entitlement is shown, and finality of prior decisions.  See, e.g., Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding that "the effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA").  

In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

Here, the Board finds that the September 2000 rating decision was not appealed and became final; therefore, pursuant to the law, the effective date for a grant of service connection cannot be prior to the receipt of the April 27, 2009 claim for benefits.

The Board sympathizes with the Veteran and understands the logic of his argument; however, at this time, the only way to establish an earlier effective date would be to succeed in alleging that the RO committed clear and unmistakable error (CUE) in the September 2000 decision.  CUE is a very specific and rare kind of error. See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  For CUE to exist: (1) either the correct facts, as they were known at that time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the outcome would have been manifestly different if the error had not been made; and (3) the error was based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).  Upon careful review of the record, the Board finds that the Veteran has not made an allegation that the September 2000 decision contained a clear and unmistakable error of law or fact.   

Here, the Veteran alleges that a MRI should have been conducted as part of the development of his claim and if it had been, he believes his claim would have been granted in 2000.  However, such allegations cannot be the basis for a finding of CUE.  See Hazan v. Gober, 10 Vet. App. 511, 522-23 (1997) (noting that a failure to obtain an adequate opinion cannot constitute the basis of a CUE claim); Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994) (finding that VA's breach of the duty to assist created an incomplete record but not an incorrect record); Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991) (holding that the mere misinterpretation of facts or failure to fulfill the duty to assist does not constitute CUE).  

Based on the foregoing, because the preponderance of the evidence is against the assignment of an earlier effective date, the benefit of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to an effective date earlier than April 27, 2009 for the grant of service connection for a low back condition is denied.


REMAND

Reason for Remand: To schedule the Veteran for a VA examination.

The Veteran is currently service-connected for a low back condition rated as 40 percent disabling, left lower extremity radiculopathy associated with his low back condition rated as 20 percent disabling and right lower extremity radiculopathy associated with his low back condition rated as 20 percent disabling.  He alleges that his low back condition should be rated 60 percent disabling and that radiculopathy should be rated 40 percent disabling in each leg due to the severity of his sciatica.  See March 2013 Form 9.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (hereinafter: General Rating Formula) for Diagnostic Codes (DCs) 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (hereinafter: IVDS Formula).  With respect to the thoracolumbar spine, under the General Rating Formula, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 40 percent rating is contemplated when forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted when there is unfavorable ankylosis of the entire spine.

Under the IVDS Formula, ratings higher than 40 percent require incapacitating episodes having a total duration of at least 6 weeks or more during the past 12 months.  38 C.F.R. § 4.71a, DC 5243, Note (1).  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id.

In October 2010, the RO granted service connection and assigned a 40 percent disability rating based on forward flexion to 20 degrees on examination in September 2010.  In September 2012, the Veteran underwent another VA examination.  At that examination, forward flexion was to 60 degrees and all other measurements, to include extension, lateral flexion and lateral rotation differed greatly from the results at the September 2010 examination.

The current level of disability is most important in claims for an increased rating.  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).  Here, the most recent examination of the Veteran's lumbar spine was almost three years ago.  In addition, the range of motion measurements recorded in September 2012 differed greatly from those recorded upon examination in September 2010.  Given the Veteran's lay statements regarding the continuing severity of his back condition, it may be that a goniometer was not used for measurement purposes at the September 2012 examination.  
Based on review of the record, the Board finds that a current examination is necessary to determine the present severity of the Veteran's condition.  This conclusion is further supported by evidence that the Veteran experienced an incapacitating episode in early 2011 and recent treatment records do not appear in the claims file.  See March 2013 Form 9.
  
Currently, the record does not contain any VA treatment records and the most recent private records of treatment for the low back are dated in 2009.  The most recent treatment records would help determine the current severity of the Veteran's back condition and determine whether there have been further incapacitating episodes that may justify a rating higher than 40 percent for the Veteran's service-connected disability.

Accordingly, the case is REMANDED for the following action:

1.  Associate all VA treatment records with the claims file.

2.  Ask the Veteran to provide authorization for release of any private treatment records pertaining to his service-connected low back condition that are not already of record.  Request any records properly identified by the Veteran.

3.  Schedule the Veteran for a VA examination with an appropriate specialist to assess the current nature and severity of his service-connected low back condition.

The claims file should be made available for review and the examination report should reflect that such review occurred.

The examiner should perform range of motion testing administered with a goniometer.  
Along with actual measurement of range of motion, the examiner should indicate whether and the extent to which such motion is affected by pain, weakness, fatigue, lack of endurance, incoordination or other symptoms resulting in additional functional loss.  
The examiner should note the presence of favorable ankylosis, unfavorable ankylosis and/or incapacitating episodes. The examiner should specifically indicate the presence of any other associated objective neurologic abnormalities, to include bowel or bladder impairment.

All objective and subjective symptoms should be reported in detail.

In addition, the examiner should report how many incapacitating episodes the Veteran has experienced over the past 12 months.  Note: An incapacitating episode is defined as a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.

Finally, the examiner should provide an opinion as to the functional limitations the Veteran experiences as a result of his low back condition and what impact, if any, those have on his occupational functioning.

4.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted to the fullest extent, the Veteran and her representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


